Citation Nr: 1206310	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO. 08-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for peripheral vascular disease.

4. Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966.

The matters of entitlement to service connection for bilateral hearing loss disability and tinnitus are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Veteran was notified of the rating decision by an RO letter dated in March 2008.

Additionally, in the rating decision dated in February 2008, of which the Veteran received notice in March 2008, the RO granted service connection for diabetes mellitus, but found that the Veteran's coronary artery disease and peripheral vascular disease were not related to his diabetes. In December 2008, the Veteran submitted a medical opinion from a physician at a private vascular surgery practice that the most likely cause of the Veteran's peripheral vascular disease appeared to be his diabetes. When asked by the RO why he had submitted this physician's statement, the Veteran wrote in February 2009 that "I feel that my artery problem is from the prolonged diabetes."  

The Board accepts the February 2009 statement of the Veteran as a timely notice of disagreement, received within one year of March 2008 notice of the February 2008 decision, with what was in substance, if not in form, a denial of service connection for coronary artery disease and peripheral vascular disease in the RO's February 2008 rating decision. See 38 U.S.C.A. § 7105. Thus, although the issues were again later adjudicated, this time as claims for service connection, in August 2009, the Board is obligated to remand the issues for proper development and adjudication, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a December 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for tinnitus, peripheral vascular disease, and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has been diagnosed as having noise-induced hearing loss, and his accounts of experiencing hearing loss from active service forward are credible and consistent with his military occupational specialty of machine gunner and verified periods of wartime service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability are approximated. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board finds that the Veteran has been diagnosed as having noise-induced hearing loss, and that his accounts of experiencing hearing loss from active service forward are credible and consistent with his military occupational specialty of machine gunner and verified periods of wartime service in Vietnam. Accordingly, after affording reasonable doubt in favor of the Veteran, the Board grants service connection for bilateral hearing loss disability.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed in detail below, sufficient evidence is of record to grant the claim for service connection for bilateral hearing loss disability. Therefore, no further notice or development is needed with respect to this claim. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.
   
Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Audiological examination of the Veteran's hearing at entrance into service in August 1962 showed pure-tone thresholds of zero decibels at all frequencies tested, except for a five decibel pure tone threshold at 500 hertz in the left ear. Thus, hearing loss disability was not noted at entrance into service. See 38 C.F.R. § 3.385.

The Veteran's service department Report of Transfer or Discharge (DD Form 214) indicates that his military occupational specialty was that of Machine Gunner, and that he had one year, one month, and seven days of foreign or overseas service.

In November 2007, the service department replied to an RO request to verify the Veteran's Vietnam service, and provided information that the Veteran served in the Republic of Vietnam from November 1964 to January 1965 and from March 1965 to June 1965. This is considered service in Vietnam during a period of war. See 38 C.F.R. § 3.2 (periods of war).

At the Veteran's December 2011 Board hearing, and in written statements prior to the Board hearing, the Veteran asserted that he experienced substantial hearing loss after incidents in Vietnam, including an incident in which a gun accidentally went off in a foxhole, resulting in an immediate loss of hearing. The Veteran has also generally indicated that his duties as a machine gunner involved exposure to very substantial noise and what he perceived as permanent hearing loss.

Whether the described events that occurred in Vietnam were incidents of combat is not clear from the record. The Board finds the Veteran's account of the misfiring of a gun while he was in a foxhole to be credible. Whether or not during episodes of combat, his statements of exposure to acoustic trauma are competent, credible and consistent with his military occupational specialty of machine gunner and verified periods of wartime service in Vietnam. See 38 U.S.C.A. §§ 1154(a),(b) (consideration to be accorded to time, place, and circumstances of service).

Audiometer testing was not reported on the Veteran's October 1966 service discharge examination. Whispered voice hearing acuity of 15/15 was reported and the Veteran's hearing was profiled as a "1."  Whispered voice tests cannot detect hearing loss with anywhere near the precision of an audiogram, but even absent audiological testing, a separation examination report that is silent as to any complaints of a hearing disorder may enhance the credibility of the report. See, e.g., Godfrey v. Brown, 8 Vet. App. 113 (1995). However, in the case now before the Board, there is no indication that the Veteran completed a standard report of medical history at separation from discharge. Moreover, even in cases where much more precise audiological testing does not reveal hearing loss disability at discharge from service, entitlement to service connection for hearing loss disability may be established as due to acoustic trauma where post-service hearing loss disability exists. Godfrey, 8 Vet. App. at 133; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
 
At a VA audiological consultation for treatment purposes in March 2010 it was noted that the Veteran reported complaining of hearing problems when discharged from service but was told he would have to wait two weeks before receiving follow-up on the complaints. He indicated that he chose to go home rather than wait two additional weeks. He related that he was told during service that he had cracks in his eardrums from loud noise. He denied otalgia, otorrhea, ear surgery, ototoxic medications, a family history of hearing loss or past use of hearing aids. The consulting audiologist noted that the Veteran served in the Marine Corps as a machine gunner. The Veteran reported a history of noise exposure from weapons, mortars and jet engines. The examiner noted the Veteran to have served in combat in Vietnam (as noted above, the Veteran was in Vietnam during wartime; whether he was engaged in combat with the enemy during incidents in which he perceived himself to experience hearing loss is not clear from the record). He denied non-military occupational noise exposure as a truck driver and also denied recreational noise exposure.

At the March 2010 VA audiological consultation for treatment purposes, pure tone thresholds in the right ear were 20 decibels at 500 hertz, 15 decibels at 1000 hertz, 15 decibels at 2000 hertz, 65 decibels at 3000 hertz, and 75 decibels at 4000 hertz. Pure tone thresholds in the left ear were 20 decibels at 500 hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 65 decibels at 3000 hertz, and 80 decibels at 4000 hertz. 

The March 2010 audiological testing results meet the criteria for current bilateral hearing loss disability as defined in VA regulations. See 38 C.F.R. § 3.385. The consulting VA audiologist opined that the audiogram was in a pattern consistent with noise-induced hearing loss. 

The evidence is without contradiction that the Veteran experienced acoustic trauma during service and that he has current noise-induced hearing loss disability.

The Board finds that the evidence is in an approximate balance as to whether the Veteran's current bilateral hearing loss disability began during service or is related to noise exposure during service. Although his hearing loss pattern is reflective of noise-induced hearing loss, he tested at 15/15 for whispered voice at discharge and his hearing was profiled as a "1."  However, consistent with his December 2011 Board hearing testimony, a report of medical history at discharge is not associated with his service treatment records and audiological test results were not recorded on his service discharge examination report. There is no medical documentation of hearing loss disability until many years after service, but his assertions of what he perceived as episodes of permanent hearing loss after acoustic trauma during service are matters he is competent to relate as a layperson, are credible, and are consistent with his military occupational specialty of machine gunner and verified periods of wartime service in Vietnam.

After careful consideration of all procurable and assembled data, the Board finds that a reasonable doubt has arisen regarding service origin of the Veteran's current bilateral hearing loss disability. As discussed in detail above, this is a doubt that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. Accordingly, the Board finds that the criteria for service connection for bilateral hearing loss disability are approximated, and that entitlement to service connection for bilateral hearing loss disability is therefore warranted. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

As discussed in the introduction section of this decision, above, the Board is obligated to remand the issues of entitlement to service connection for coronary artery disease and for peripheral vascular disease for proper development and adjudication, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999). 

The readjudication of the claim for service connection for coronary artery disease must include consideration of revised 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2011), which affords a presumption of service connection for ischemic heart disease, including coronary artery disease, for the Veteran, because he had verified service in the Republic of Vietnam between January 1962 and May 1975. 

The readjudication of the claim for service connection for peripheral vascular must include consideration of whether the disease is caused OR AGGRAVATED by his service-connected diabetes mellitus. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a)). 

Additionally, with respect to the Veteran's tinnitus, there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  Thus, a VA examination and opinion as to whether the Veteran's tinnitus began during service or is related to any incident of service is required  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

On remand, the RO/AMC must seek to obtain any additional relevant records of private or VA treatment. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his coronary artery disease, peripheral vascular disease, tinnitus, hearing loss or ear disease, and may have treatment records that have not yet been provided to VA for association with his claims file. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include any potentially relevant records of VA treatment from July 2010 forward.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. Readjudicate the issues of entitlement to service connection for coronary artery disease and for peripheral vascular disease and conduct any necessary development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

(a) The statement of the case must include consideration of revised 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2011), which affords a presumption of service connection for ischemic heart disease, including coronary artery disease, for the Veteran, because he had verified service in the Republic of Vietnam between January 1962 and May 1975. 

(b) The statement of the case must include consideration of whether the Veteran's peripheral vascular disease is caused OR AGGRAVATED by his service-connected diabetes mellitus. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a)). 

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran's tinnitus began during service, is related to any incident of service, or is caused or chronically worsened by any service-connected disability.

The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a complete history from the Veteran as to the nature and onset of his tinnitus.

(d) If there is a medical basis to support or question the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) The examiner must be advised that the Board has found the Veteran to be credible with respect to his assertions of experiencing acoustic trauma and hearing loss during service.

(f) The examiner must be referenced to records of the March 2010 VA audiological consultation for treatment purposes, which includes findings and opinions regarding the Veteran's tinnitus.

(g) The examiner must provide an opinion as to whether the Veteran's tinnitus is due in whole or in part to acoustic trauma during service.

(h) The examiner must provide an opinion as to whether the Veteran's tinnitus is caused or chronically worsened by his service-connected bilateral hearing loss disability.

(i) The examiner must provide an opinion as to whether the Veteran's tinnitus is caused or chronically worsened by his service-connected diabetes mellitus or renal insufficiency.

(j) The examiner must provide an opinion as to whether the Veteran's tinnitus is caused or chronically worsened by his peripheral vascular disease or ischemic heart disease.

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(l) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

4. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








(CONTINUED ON NEXT PAGE)
These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


